Exhibit 10.1

Certain portions of this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted portions have been marked in this Exhibit with three
asterisks [***].

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of November 27, 2019, by and among Zosano Pharma Corporation, a Delaware
corporation (the “Company”), and each purchaser identified on Schedule A
attached hereto (each, a “Purchaser,” and collectively, the “Purchasers”).

WHEREAS, the Company has prepared and filed with the Securities and Exchange
Commission (the “SEC”), in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”), and the applicable rules and
regulations thereunder, a registration statement on Form S-3 (File
No. 333-229686), including a prospectus (the “Base Prospectus”), relating to the
shares to be issued and sold pursuant to this Agreement. The term “Registration
Statement” as used herein refers to such registration statement (including all
financial schedules and exhibits), as amended or as supplemented and includes
information contained in the form of final prospectus and supplements thereto
(the “Prospectus”) filed or that will be filed with the SEC pursuant to Rule
424(b) of the rules under the Securities Act and deemed to be part thereof at
the time of effectiveness (the “Effective Date”) pursuant to Rule 430B of the
rules under the Securities Act.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I

PURCHASE AND SALE

1.1 Closing. Each Purchaser agrees to purchase from the Company, and the Company
agrees to issue and sell to such Purchaser, a number of shares (the “Shares”) of
the Company’s common stock, par value $0.0001 per share (the “Common Stock”),
equal to such Purchaser’s subscription amount as set forth on Schedule A
attached hereto (the “Subscription Amount”) divided by the Purchase Price (as
defined below). Upon satisfaction of the conditions set forth in Section 1.3,
the closing of the purchase and sale of the Shares (the “Closing”) shall occur
at the offices of the Company on December 2, 2019, or at such other place or on
such other date as the parties shall mutually agree.

1.2 Per Share Purchase Price. The purchase price for the Shares shall be equal
to $1.45 per share (the “Purchase Price”).

1.3 Closing Conditions.

(a) As a condition to each Purchaser’s obligation to consummate the transactions
contemplated hereby, at the Closing, the Company shall have satisfied each of
the conditions set forth below or shall deliver or cause to be delivered to each
Purchaser the items set forth below, as appropriate:

(i) this Agreement duly executed by the Company;



--------------------------------------------------------------------------------

(ii) the Shares will be issued to such Purchaser through the book-entry
facilities of The Depository Trust Company;

(iii) the representations and warranties made by the Company herein shall be
true and correct in all material respects on the date hereof and on the date of
the Closing;

(iv) all covenants, agreements and conditions contained in this Agreement to be
performed by the Company on or prior to the date of the Closing shall have been
performed or complied with in all material respects;

(v) no statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, promulgated, endorsed or threatened or is pending by or
before any governmental authority of competent jurisdiction which prohibits or
threatens to prohibit the consummation of the transaction contemplated by this
Agreement; and

(vi) the Company shall have filed an application with The Nasdaq Stock Market
LLC (“Nasdaq”) for the listing of the Shares.

(b) As a condition to the Company’s obligation to consummate the transactions
contemplated hereby, at the Closing, each Purchaser shall have satisfied each of
the conditions set forth below or shall deliver or cause to be delivered to the
Company the items set forth below, as appropriate:

(i) this Agreement duly executed by such Purchaser;

(ii) the Subscription Amount by wire transfer of immediately available funds to
the account of the Company as set forth on Schedule A hereto;

(iii) the representations and warranties made by such Purchaser herein shall be
true and correct in all material respects on the date hereof and on the date of
the Closing;

(iv) such Purchaser shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Purchaser at or
before the Closing; and

(v) no statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, promulgated, endorsed or threatened or is pending by or
before any governmental authority of competent jurisdiction which prohibits or
threatens to prohibit the consummation of the transaction contemplated by this
Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties as of the date hereof and as of the
date of the Closing to Purchasers:

(a) Organization and Qualification. The Company is an entity duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by the Company makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement, (ii) a material adverse effect on the results of operations, assets,
business or financial condition of the Company, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under this Agreement (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Company and no further action is
required by the Company in connection therewith. This Agreement has been (or
upon delivery will have been) duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of the
Company’s Amended and Restated Certificate of Incorporation, as amended as of
the date hereof, or Amended and Restated Bylaws, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as would not have or reasonably be expected to result in a Material
Adverse Effect.

 

3



--------------------------------------------------------------------------------

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of this Agreement, other than (i) the
filing with the SEC of a Form 8-K and prospectus supplement relating to the
Registration Statement, and applicable Blue Sky filings, if any, and (ii) such
as have already been obtained.

(e) Authorization of the Shares. The Shares, when issued at the Closing in
accordance with the terms of this Agreement, will be, duly authorized, validly
issued, fully paid and nonassessable, free and clear of all liens created by the
Company, and will be registered pursuant to Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

(f) Registration Statement. The Company has prepared and filed with the SEC, in
accordance with the provisions of the Securities Act, and the applicable rules
and regulations thereunder, a registration statement on Form S-3 (File
No. 333-229686), including the Base Prospectus, relating to the Shares to be
issued and sold pursuant to this Agreement. The Prospectus relating to the
Shares to be issued and sold pursuant to this Agreement will be filed with the
SEC pursuant to Rule 424(b) prior to the Closing. The Registration Statement has
become effective under the Securities Act, and no stop order suspending the
effectiveness of the Registration Statement is in effect, and no proceedings for
such purpose are pending before or threatened by the SEC.

(g) Stock Exchange Listing. The Shares, when issued at the Closing in accordance
with the terms of this Agreement, will be listed on Nasdaq, and the Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Shares under the Exchange Act or delisting the Shares from
Nasdaq, nor has the Company received any notification that the SEC or Nasdaq is
contemplating terminating such registration or listing. To the Company’s
knowledge, it is in compliance with all applicable listing requirements for the
listing of the Shares on Nasdaq.

(h) Disclosure. The Prospectus when filed will comply in all material respects
with the Securities Act. Each of the Registration Statement and any
post-effective amendment thereto, at the time it became or becomes effective,
complied and will comply in all material respects with the Securities Act and
did not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statement therein not misleading. The Prospectus does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. There are no contracts or other documents required to be
described in the Prospectus or to be filed as an exhibit to the Registration
Statement which have not been described or filed as required.

 

4



--------------------------------------------------------------------------------

2.2 Representations and Warranties of Purchasers. Each Purchaser, for itself and
for no other Purchaser, hereby represents and warrants as of the date hereof and
as of the date of the Closing to the Company as follows:

(a) Organization; Authority. If Purchaser is not a natural person, such
Purchaser is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full right,
corporate, limited liability or partnership power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder. The execution and delivery of this
Agreement and the performance by Purchaser of the transactions contemplated by
this Agreement has been duly authorized by all necessary corporate or similar
action on the part of Purchaser. This Agreement to which it is a party has been
duly executed by Purchaser, and when delivered by Purchaser in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
Purchaser, enforceable against it in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

(b) Information; Confidentiality. Purchaser represents that it has received (or
otherwise had made available to it by the filing by the Company of an electronic
version thereof with the SEC on or prior to the date hereof) the Base
Prospectus, dated March 27, 2019, which is a part of the Registration Statement,
the documents incorporated by reference therein and any free writing prospectus,
prior to or in connection with the receipt of this Agreement. Purchaser
acknowledges that, prior to the delivery of this Agreement to the Company,
Purchaser will receive certain additional information regarding the offering,
including pricing information which shall be consistent with the terms set forth
herein. Such information may be provided to Purchaser by any means permitted
under the Securities Act, including the Prospectus, a free writing prospectus
and oral communications, but all such information shall be provided prior to the
execution of this Agreement by Purchaser and shall be consistent with the terms
set forth herein. Purchaser and its advisors, if any, have been furnished with
all publicly available materials relating to the business, finances and
operations of the Company and such other publicly available materials relating
to the offer and sale of the Shares as have been requested by Purchaser.
Purchaser and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Neither such inquiries

 

5



--------------------------------------------------------------------------------

nor any other due diligence investigations conducted by Purchaser or its
advisors, if any, or its representatives shall modify, amend or affect such
Purchaser’s right to rely on the Company’s representations and warranties
contained herein. Purchaser understands that its investment in the Shares
involves a high degree of risk. Purchaser is able to bear the economic risk of
an investment in the Shares including a total loss and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the proposed investment in the Shares. Purchaser has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Shares. Other than to other persons party to this Agreement or to such
Purchaser’s representatives, including, without limitation, its officers,
directors, partners, legal and other advisors, employees, agents and affiliates,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

(c) No Governmental Review. Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares, nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.

(d) Sales; Short Selling. From and after the date Purchaser received any
information about the existence of this offering, Purchaser has not offered,
pledged, sold, contracted to sell, sold any option or contract to purchase,
purchased any option or contract to sell, granted any option, right or warrant
to purchase, loaned, or otherwise transferred or disposed of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, entered into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of Common Stock, or directly or indirectly, through
related parties, affiliates or otherwise sold “short” or “short against the box”
(as those terms are generally understood) any equity security of the Company.
Purchaser covenants that it will not, nor will it authorize or permit any person
acting on its behalf to, engage in any such transactions until following the
Closing.

(e) Status. Purchaser is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act or an institution that is an accredited
investor within the meaning of Rule 501 under the Securities Act.

ARTICLE III

MISCELLANEOUS

3.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

3.2 Entire Agreement. This Agreement, together with the exhibits and schedules
thereto, contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

6



--------------------------------------------------------------------------------

3.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications is set forth on the Company signature page attached
hereto in the case of the Company, and shall be supplementally provided in
writing in the case of each Purchaser. For purposes of this Agreement, “Trading
Day” shall mean a day on which the Company’s Common Stock is traded on the
Nasdaq National Market, or, if the Company’s Common Stock is not eligible for
trading on the Nasdaq National Market, any day except Saturday, Sunday and any
day on which banking institutions in the State of New York are authorized or
required by law or other governmental action to close.

3.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

3.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

3.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
Company nor the Purchasers may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party.

3.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York.

3.8 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and delivery of the Shares.

3.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being

 

7



--------------------------------------------------------------------------------

understood that both parties need not sign the same counterpart. In the event
that any signature is delivered by facsimile or electronic transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or electronic signature page were an original thereof.

3.10 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

3.11 Replacement of Securities. If any certificate or instrument evidencing any
of the Shares is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement certificate.

(Signature Pages Follow)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

Zosano Pharma Corporation By:  

/s/ Greg Kitchener

Name:   Greg Kitchener Title:   Chief Financial Officer

Address for Notice:

34790 Ardentech Court

Fremont, CA 94555

Attn: Greg Kitchener

Tel: (510) 745-1200

With a copy to (which shall not constitute notice):

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Attn: Kathleen M. Wells

Tel: (650) 463-2677

Fax: (650) 463-2600

 

[Company Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

Name of Purchaser:  

Flint Ridge Partners LP

 

Signature of Authorized Signatory of Purchaser:  

/s/ John P. Szabo, Jr.

 

Name of Authorized Signatory:  

John P. Szabo, Jr.

 

Title of Authorized Signatory:  

Manager - Flint Ridge Capital LLC as GP for Flint Ridge Partners LP

 

Email Address of Authorized Signatory:  

*****

 

[Purchaser Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

Name of Purchaser:  

Aisling Capital IV, LP

 

Signature of Authorized Signatory of Purchaser:  

/s/ Robert Wenzel

 

Name of Authorized Signatory:  

Robert Wenzel

 

Title of Authorized Signatory:  

Chief Financial Officer

 

Email Address of Authorized Signatory:  

*****

 

 

[Purchaser Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

Name of Purchaser:

 

Connective Capital Management LLC

Signature of Authorized Signatory of Purchaser:

 

/s/ Rob Romero

Name of Authorized Signatory:

 

Rob Romero

Title of Authorized Signatory:

 

Portfolio Manager

Email Address of Authorized Signatory:

 

*****

 

[Purchaser Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

Name of Purchaser:  

Telemetry Securities LLC

 

Signature of Authorized Signatory of Purchaser:  

/s/ Dan Sommers

 

Name of Authorized Signatory:  

Dan Sommers

 

Title of Authorized Signatory:  

Portfolio Manager

 

Email Address of Authorized Signatory:  

*****

 

[Purchaser Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Purchaser

   Number of Shares   Subscription Amount

Flint Ridge Partners LP

   [***]   [***]

Aisling Capital IV, LP

   [***]   [***]

Connective Capital Management LLC

   [***]   [***]

Telemetry Securities LLC

   [***]   [***]

Total

   2,181,034   $3,162,499.30